                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )      No. 3:19-CR-109
                                                   )
 JASON DAVIS                                       )


                             MEMORANDUM AND ORDER

         Now before the court is the defendant’s motion to continue his November 17,

  2020 trial date. [Doc. 63]. Current defense counsel states that a continuance, unspecified

  in length, is needed because this case was recently reassigned to him. Counsel further

  indicates that the requested continuance will allow him to fully investigate the case and

  advise the defendant of the best possible resolution. According to the motion, the United

  States does not oppose the requested relief.

         The court finds that the ends of justice served by granting the motion outweigh

  the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

  3161(h)(7)(A). In light of the reasoning set forth by the defendant, the court finds that

  the failure to grant the motion would deny the defense reasonable time necessary for

  effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The motion requires a delay in the

  proceedings. Therefore, all the time from the filing of the motion to the new trial date is

  excludable as provided by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).




Case 3:19-cr-00109-RLJ-HBG Document 64 Filed 10/30/20 Page 1 of 2 PageID #: 210
        The defendant’s motion [doc. 63] is GRANTED. The trial of this criminal case

  is CONTINUED from November 17, 2020, to Wednesday, February 17, 2021, at 9:00

  a.m. in Knoxville. The new plea cutoff date is January 27, 2021.

              IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 3:19-cr-00109-RLJ-HBG Document 64 Filed 10/30/20 Page 2 of 2 PageID #: 211
